Order entered April 25, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-22-00092-CV

                         SANDRA L. SIMS, Appellant

                                       V.

            TINA THOMAS AND SIMONE JOHNSON, Appellees

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-16-16409

                                    ORDER

        Before the Court is appellant’s motion, as supplemented, to abate

proceedings in the trial court and request for declaratory judgment regarding the

trial court’s plenary power. By opinion and judgment issued today, we dismissed

this appeal for want of jurisdiction. Accordingly, we DENY appellant’s motion as

moot.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE